Citation Nr: 1026298	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1977 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran in this case alleges that exposure to multiple in-
service risk factors for hepatitis C has caused him to develop 
the condition after service.  The Board, in noting symptoms of 
acute viral illness in service, remanded the claim for an opinion 
addressing whether it is at least as likely as not that hepatitis 
C had causal origins in service.  

The Veteran admits to substance abuse while in service, to 
include the use of intravenous and intranasal cocaine.  In 
addition, the Veteran states that he engaged in promiscuous 
(unprotected) sexual activity while stationed in the Philippines, 
and that he received a tattoo while on shore leave in Hong Kong.  
The Veteran did serve in the U.S. Navy as a gunner's mate, and 
although he denies sharing razor blades or having blood 
transfusions, he does attest to having shared a toothbrush with a 
shipmate on various occasions.  

The Veteran was afforded a comprehensive VA hepatology 
examination in September 2009, and the examiner noted the above 
risk factors for hepatitis C, and stated that it was at least as 
likely as not that the Veteran's hepatitis C began in active 
military service.  The RO noted that several of the Veteran's in-
service risk factors constituted "willful misconduct" under 
38 C.F.R. § 3.1(n).  That is, the Veteran's self-reported abuses 
of intravenous and intranasal cocaine are, if found to be the 
causal agent to the development of hepatitis C, examples of 
willful misconduct, which precludes the award of service 
connection.  To flush out which risk factors were responsible for 
the Veteran's hepatitis C, it was requested that an addendum be 
added to the September 2009 VA examination.  The hand-written 
addendum, written by the examiner in January 2010, stated that 
"the one of the Veteran's risk factors which is most likely 
related to current hepatitis C is the use if I.V. cocaine."  
From that, the RO concluded that hepatitis C was developed as a 
result of willful misconduct, and denied service connection.  

The examiner's addendum opinion is rather cursory in nature.  
That is, the September 2009 opinion identified a tattoo, shared 
tooth brush usage, and the Veteran's sexual history as being risk 
factors for his current hepatitis.  These risk factors are not 
examples of willful misconduct, and did occur while the Veteran 
was on active duty.  The examiner stated that the intravenous 
cocaine usage was the "one" of the Veteran's risk factors that 
"is most likely related to current hepatitis C"; however, he 
did not explain as to why this was the case, as the opinion does 
not contain an explanatory rationale.  That is, the addendum 
opinion appears to be nothing more than a conclusory statement, 
and thus it is not especially probative or helpful to the 
adjudication of the claim.  Given this, a remand for 
clarification is necessary.  

The Board determines that a new examination should be afforded 
with an examiner other than the one who conducted the September 
2009 evaluation.  This examiner is to review the entire claims 
file, making specific note of in-service risk factors for 
hepatitis C.  The examiner should then state as to whether it is 
at least as likely as not that the Veteran's current hepatitis C 
had origins in service.  If any of the risk factors which are not 
considered willful misconduct (e.g. tattoo, shared toothbrush, 
and sexual history) played any role in the development of 
hepatitis C, it should be noted in the associated report.  If the 
current hepatitis C is solely the result of drug abuse, a 
detailed rationale explaining why that is the case should also 
accompany the examination's conclusions.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hepatology 
examination (with an examiner other than 
the one who conducted the 2009 assessment) 
for the purposes of determining the etiology 
of his current hepatitis C.  The examiner 
should review the entire claims file, and 
should provide an opinion as to whether it is 
at least as likely as not that any risk 
factor for hepatitis C noted in service, to 
include the Veteran's sexual history, his 
receipt of a tattoo in Hong Kong, his sharing 
of a toothbrush, and his abuse of cocaine, 
played any role in the development of the 
current disorder.  If it is the examiner's 
opinion that the sole causal factors are 
related to substance abuse, the examiner 
should provide a rationale for that opinion.  
A detailed rationale should accompany any 
conclusions reached in the examination 
report.  

2.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim.  If the 
resolution remains less than favorable, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond prior to dispatch to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


